

FORM OF LOCK-UP AGREEMENT


Date: ____________________


Exchanging Shareholders referred to below:



 
Re:
Share Exchange Agreement dated November 22, 2006 (the “Agreement”) by and among,
Manas Petroleum Corporation (formerly known as Express Systems Corporation) (the
“Company”), DWM Petroleum AG (“DWM Petroleum”) and the Exchanging Shareholders
signatory thereto (each, an “Exchanging Shareholder” and collectively referred
to as the “Exchanging Shareholders”)

 
Ladies and Gentlemen:
 
Defined terms not otherwise defined herein (the “Letter Agreement”) shall have
the meanings set forth in the Agreement. The undersigned irrevocably agrees with
the Exchanging Shareholders that, for a period of three (3) years from the date
of the closing of the Agreement (such period, the “Restriction Period”), the
undersigned will not offer, sell, contract to sell, pledge or otherwise dispose
of, or enter into any transaction which is designed to, or might reasonably be
expected to, result in the disposition (whether by actual disposition or
effective economic disposition due to cash settlement or otherwise) by the
undersigned or any affiliate of the undersigned or any person in privity with
the undersigned or any affiliate of the undersigned, directly or indirectly,
(otherwise than in the filing of a registration statement with the U.S.
Securities and Exchange Commission by the Company) in respect of, or establish
or increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Exchange Act and the rules and
regulations of the Commission promulgated thereunder with respect to, any shares
of Common Stock or Common Stock Equivalents beneficially owned, held or
hereafter acquired by the undersigned (the “Securities”). Beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act. In
order to enforce this covenant, the Company will impose irrevocable
stop-transfer instructions preventing the transfer agent from effecting any
actions in violation of this agreement.


Notwithstanding the foregoing and subject to the limitations and requirements of
Rule 144 of the Securities Act of 1933, as amended (“Securities Act”), after the
date which is a full twenty (20) months from the date of the closing of the
Agreement ( the “Trigger Date”), the restrictions on transfer set forth above
shall not apply to or restrict the sales an amount of Common Stock or Common
Stock Equivalents equal to, in the aggregate in any three (3) month period 3% of
the total amount of Common Stock beneficially owned by the undersigned excluding
any shares included in any registration statement filed by the Company as of the
Trigger Date (the undersigned acknowledges and agrees that the foregoing limits
on dispositions are cumulative and may be carried over from quarter to quarter).
All share amounts shall be subject to adjustment for reverse and forward stock
splits, stock dividends, recapitalizations and the like. Additionally, the
Company may, at any time and at its sole option, remove any and all restrictions
made pursuant to this Letter Agreement so long such removal applies equally to
each of the Exchanging Shareholders.
 

--------------------------------------------------------------------------------


 
This Letter Agreement may not be amended or otherwise modified in any respect
without the written consent of each of the Company, the Exchanging Shareholders
and the undersigned. This Letter Agreement shall be construed and enforced in
accordance with the laws of the State of Nevada, United States of America,
without regard to the principles of conflicts of laws. The undersigned hereby
irrevocably submit to the exclusive jurisdiction of the provincial and federal
courts sitting in British Columbia, Canada, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waive, and agree not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, or that such suit, action or proceeding is
improper. The undersigned hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
receiving a copy thereof sent to the Company at the address in effect for
notices to it under the Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. The undersigned
hereby waives any right to a trial by jury. Nothing contained herein shall be
deemed to limit in any way any right to serve process in any manner permitted by
law. The undersigned agrees and understands that this letter does not intend to
create any relationship between the undersigned and the Exchanging Shareholders
and that the Exchanging Shareholders are not entitled to cast any votes on the
matters herein contemplated and that no issuance or sale of the Securities is
created or intended by virtue of this letter.
 
This Letter Agreement shall be binding on successors and assigns of the
undersigned with respect to the Securities and any such successor or assign
shall enter into a similar agreement for the benefit of the Exchanging
Shareholders.


*** SIGNATURE PAGE FOLLOWS***

2

--------------------------------------------------------------------------------




This letter agreement may be executed in two or more counterparts, all of which
when taken together may be considered one and the same agreement.
 


              
 
 
 
Signature
 
 
 
 
 
 
 
              
 
 
 
Print Name
 
 
 
 
 
 
 
                 
 
 
 
Position in Company
 
 
 
 
 
 
 
 
 
 
 
Address for Notice:
 
 
 
 
 
 
 
            
 
 
 
 
 
 
 
            
 
 
 
 
 
 
 
              
 
 
 
Number of shares of Common Stock
 
 
 



By signing below, the Company agrees to enforce the restrictions on transfer set
forth in this letter agreement.


MANAS PETROLEUM CORPORATION  




By:_________________________________    
Name: Randle Barrington-Foote
Title:   President 
       
3

--------------------------------------------------------------------------------

